Name: 90/441/ECSC: Commission Decision of 25 July 1990 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (146th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-08-21

 Avis juridique important|31990D044190/441/ECSC: Commission Decision of 25 July 1990 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (146th derogation) Official Journal L 227 , 21/08/1990 P. 0037 - 0038*****COMMISSION DECISION of 25 July 1990 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (146th derogation) (90/441/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof, Having regard to High Authority recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by recommendation 88/27/ECSC (2), and in particular Article 3 thereof, Whereas certain iron and steel products indispensable to the manufacture of certain goods and having very special physical and chemical characteristics are not produced in the Community, or produced in insufficient quantities; whereas for a number of years insufficiency has been overcome by dutyfree tariff quotas; whereas Community producers are still not in a position to comply with the present quality requirements put forward by the users; whereas duty-free quotas at a level securing the supply of users is consequently required; Whereas import of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly competing products; Whereas neither this suspension of duties nor these tariff quotas are likely to jeopardize the objectives of recommendation No 1/64, but will help to maintain existing trade flows between Member States and non-member countries; Whereas these are special cases in the commercial policy field justifying the authorization of derogations pursuant to Article 3 of recommendation No 1/64; Whereas provision should be made pursuant to the third paragraph of Article 71 of the ECSC Treaty, to ensure that the quotas granted will be used solely to supply the needs of industries in the importing countries and that re-export in the unaltered state to other Member States of the imported iron and steel products will be prevented; Whereas the Governments of the Member States have been consulted on the tariff quotas set out below, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized to derogate from the obligations arising under Article 1 of High Authority recommendation No 1/64 to the extent necessary to suspend at the levels indicated the customs duties on the products set out below, within tariff quotas of the amounts indicated for the Member States concerned: 1.2.3.4.5 // // // // // // CN code // Description // Member State // Quota (tonnes) // Duty (%) // // // // // // // // // // // // Special wire rod for the manufacture of valve springs with a diameter of 5,5 mm or more but not exceeding 13 mm: // Germany Benelux France // 1,200 1,380 1,430 // 0 0 0 // (a) ex 7213 50 10 // Of iron or non-alloy steel, containing by weight: // // // // // - 0,6 % or more but not more than 0,7 % of carbon // // // // // - 0,25 % or less of silicon // // // // // - 0,5 % or more but not more than 0,9 % of manganese // // // // // - 0,02 % or less of sulphur // // // // // - 0,03 % or less of phosphorus // // // // // - 0,06 % or less of copper // // 1988, p. 13. // // // // // // CN code // Description // Member State // Quota (tonnes) // Duty (%) // // // // // // // (b) ex 7227 90 80 // Of other alloy steel containing by weight: // // // // // - 0,6 % or more but not more than 0,7 % of carbon // // // // // - 0,15 % or more but not more than 0,3 % of silicon // // // // // - 0,6 % or more but not more than 0,9 % of manganese // // // // // - 0,025 % or less of sulphur // // // // // - 0,025 % or less of phosphorus // // // // // - 0,5 % or more but not more than 0,8 % of chrome // // // // // - 0,1 % or more but not more than 0,25 % of vanadium // // // // (c) ex 7227 90 80 // Of other alloy steel containing by weight: // // // // // - 0,5 % or more but not more than 0,6 % of carbon // // // // // - 1,2 % or more but not more than 1,7 % of silicon // // // // // - 0,4 % or more but not more than 0,8 % of manganese // // // // // - 0,025 % or less of sulphur // // // // // - 0,025 % or less of phosphorus // // // // // - 0,5 % or more but not more than 0,8 % of chrome // // // // // // // // 2. The abovementioned products must, in addition, comply with the following physical specifications: (a) Decarburization; depth of decarburization measured without defects: - wire rod as under (a) and (b): 0,05 mm maximum - wire rod as under (c): 0,07 mm maximum. (b) Surface condition: maximum depth of defects (tears, fissures or folds) measured perpendicular to the surface: 0,05 mm. (c) Non-metallic inclusions: examination to be carried out in accordance with the AFNOR standard (ref. A 04/106) of July 1972 and with Stahl-Eisen-Blatt 1570/71; typical maximum value figure 1 from the surface to two-thirds of the radius; typical maximum value figure 2 beyond two-thirds of the radius to the core; the values indicated are valid for any type of inclusion. Article 2 1. Member States accorded quotas under Article 1 shall ensure, in liaison with the Commission, that such quotas are apportioned among third countries on a non-discriminatory basis. 2. They shall take all necessary steps to preclude the possibility of iron and steel products imported under the said tariff quotas being re-consigned to other Member States in the unaltered state. 3. Community provisions on the matter shall apply for the purpose of verifying that the products in question are used for the particular purpose prescribed. Article 3 This Decision is addressed to the Member States. It shall apply from 1 July 1990 until 31 December 1990. Done at Brussels, 25 July 1990. For the Commission Frans ANDRIESSEN Vice-President // (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 15, 20. 1.